                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                              :       No. 3:14cr148-1
                                                      :       No. 3:17cv2410
        v.                                            :       (Judge Munley)
                                                      :
RAFAEL SANCHEZ,                                       :
                       Defendant                      :
::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::

                                          MEMORANDUM

INTRODUCTION

       Presently before the court is Defendant Rafael Sanchez’s motion to vacate

his sentence under 28 U.S.C. § 2255. (Doc. 199). Based on the following, the

defendant’s motion shall be denied.

BACKGROUND

       On March 24, 2015, a grand jury in the United States District Court for the

Middle District of Pennsylvania returned a forty-three count, second, superseding

indictment against the defendant in the instant matter. (Doc. 126). The

defendant was named in count 1, conspiracy to defraud the government with

respect to claims, counts 2 through 11, false, fictitious and fraudulent claims,

counts 12 through 31, theft of public money, counts 32 through 41, aggravated

identity theft, count 42, conspiracy to commit wire fraud, and count 43,

conspiracy to commit an offense against the United States. (Doc. 126). The

charges involved a stolen-identity, tax-fraud scheme.
        On March 30, 2015, the defendant pled not guilty to the second

superseding indictment. (Doc. 133). Then, on May 5, 2015, the defendant

changed his plea to guilty. (Doc. 156). Accordingly, on September 8, 2015, the

court sentenced the defendant to a term of ninety-four months in prison, three

years of supervised release, and payment of $694,237.09 in restitution. (Doc.

173).

        On December 26, 2017, the defendant filed the instant motion to vacate his

sentence pursuant to 28 U.S.C. § 2255. (Doc. 199). In his motion, the defendant

raises six grounds of ineffectiveness of counsel. The defendant argues his

counsel was ineffective by: (1) failing to advise the defendant that mandatory

deportation would accompany his guilty plea; (2) failing to object to the denial of

a two-point offense level reduction for acceptance of responsibility; (3)

misleading the defendant during the signing of his plea agreement; (4) failing to

object to the calculation of the final sentencing guidelines; (5) failing to argue for

a downward departure based on immigration status; and (6) failing to investigate

the defendant’s relevant conduct for the overt acts. (Doc. 199). On May 18,

2018, the government filed its brief in opposition to the defendant’s motion. (Doc.

209). Then, on October 12, 2018, the defendant filed a traverse. (Doc. 217).

The defendant’s motion is ripe for the court’s disposition.




                                           2
LEGAL STANDARD

      Under 28 U.S.C. § 2255(a), a federal prisoner “may move the court which

imposed [their] sentence to vacate, set aside or correct the sentence.” The

purpose of this statute is to allow “a prisoner in custody under sentence of a

federal court to move that court to correct an erroneous sentence.” United States

v. Biberfeld, 957 F.3d 98, 102 (3d Cir. 1992). In order to obtain § 2255 relief, the

United States Supreme Court has concluded that a plaintiff must demonstrate

one of four grounds: “(1) ‘that the sentence was imposed in violation of the

Constitution or laws of the United States;’ (2) ‘that the court was without

jurisdiction to impose the sentence;’ (3) ‘that the sentence was in excess of the

maximum authorized by law;’ or (4) that the sentence ‘is otherwise subject to

collateral attack.’” Hill v. United States, 368 U.S. 424, 427 (1962) (quoting 28

U.S.C. § 2255).

      Where a defendant has pled guilty, the potential claims that he may raise

on the basis that his “sentence was imposed in violation of the Constitution” are

limited. 28 U.S.C. § 2255. “By entering a guilty plea, a defendant waives

constitutional rights that inhere in a criminal trial, including the right to trial by jury,

the protection against self-incrimination, and the right to confront one’s

accusers.” Florida v. Nixon, 543 U.S. 175, 187 (2004) (citing Boykin v. Alabama,

395 U.S. 238, 243 (1969)).

                                             3
        Here defendant asserts ineffectiveness of counsel for failure to raise certain

issues, which is potentially a violation of the Constitution’s Sixth Amendment right

to counsel. A claim of ineffective assistance of counsel based on a guilty plea is

analyzed under the two-part test developed by the United States Supreme Court

in Strickland v. Washington, 466 U.S. 668 (1984). Hill v. Lockhart, 474 U.S. 52,

58 (1985). The defendant must show that counsel’s performance was deficient

and that the deficient performance was prejudicial. Strickland, 466 U.S. at 687.

In the context of a guilty plea, a defendant may only claim that counsel was

ineffective if it rendered the plea involuntary or unintelligent. Hill, 474 U.S. at 56.

DISCUSSION

        As noted, defendant’s motion raises six issues. We will address the issues

in turn.


   I.      Mandatory Deportation

        The first ground raised by the defendant in his § 2255 motion is that his

counsel was ineffective for failing to advise him that his guilty plea would result in

mandatory deportation. (Doc. 199 at 4).

        Paragraph thirty-one of the plea agreement signed by the defendant

provides that:

        [t]he defendant understands that, since the defendant is not a United
        States citizen, deportation/removal from the United States is a
        possible consequence of this plea. The defendant further agrees that
                                          4
     this matter has been discussed with counsel who has explained the
     immigration consequences of this plea. Defendant still desires to
     enter into this plea after having been so advised.

(Doc. 154 at 25). Additionally, during the change of plea hearing, the United

States Attorney informed the court that:

     Paragraph 31 is . . . an important provision of the plea agreement.
     This paragraph of the plea agreement reflects Mr. Sanchez’s
     understanding of the fact that since he is not a United States citizen,
     deportation or removal from the United States is a possible
     consequence of his plea.

     This paragraph indicates that Mr. Sanchez agrees that this matter
     has been discussed with his counsel, who has explained to him the
     immigration consequences of this plea. This paragraph indicates that
     Mr. Sanchez, nevertheless, still desires to enter his plea after having
     been so advised.

(Doc. 191 at 28).

     When “the deportation consequences of a . . . plea are unclear or

uncertain[,] . . . a criminal defense attorney need do no more than advise a

noncitizen client that pending criminal charges may carry a risk of adverse

immigration consequences.” Padilla v. Kentucky, 559 U.S. 356, 369 (2010).

Considering the defendant has failed to establish that his removal could have

easily been determined as the consequence of his charges, we find that

defendant has failed to establish deficient performance on the part of his counsel.

Thus, we will deny the defendant’s motion as to ground one. See id. (“[W]hen




                                           5
the deportation consequence is truly clear . . . the duty to give correct advice is

equally clear.”).


   II.      Acceptance of Responsibility

          The second ground raised by the defendant in his § 2255 motion is that his

counsel was ineffective for failing “to object to the denial of [a two-point] reduction

[(in the defendant’s offense level)] for acceptance of responsibility.” (Doc. 199 at

5). This ground is wholly without merit. Not only did the defendant receive a two-

point reduction in his offense level for acceptance of responsibility, but his

attorney also filed an objection seeking an additional level of reduction. (Doc.

170 at 1). Therefore, the defendant’s motion as to ground two is meritless and

shall be denied.

   III.     Misleading the Defendant

          The third ground raised by the defendant in his § 2255 motion is that his

counsel was ineffective for misleading the defendant during the signing of his

plea agreement. (Doc. 199 at 6). Specifically, the defendant alleges that his

counsel advised him that he would receive a sentence of twenty-four months in

prison. (Id.) A review of the record reveals that this argument lacks merit.

          The plea agreement signed by the defendant indicates,

          [a]t the time of sentencing, the United States may make a
          recommendation that it considers appropriate based upon the nature
          and circumstances of the case and the defendant’s participation in

                                            6
      the offense, and specifically reserves the right to recommend a
      sentence up to and including the maximum sentence of imprisonment
      and fine allowable, together with the cost of prosecution.

(Doc. 154 at 10). At the change of plea hearing, the United States Attorney

indicated that the court could impose a sentence up to and including twelve years

in prison, among other things. (Doc. 191 at 27). Immediately following the United

States Attorney’s description of the plea agreement, the court asked the

defendant if that was his understanding of the plea agreement, to which he

responded, “Yes sir.” (Doc. 191 at 28). Additionally, before accepting the

defendant’s plea, the court ensured that no one promised the defendant what his

sentence would be. (Doc. 191 at 29). Moreover, the defendant has failed to aver

that he would not have entered into the plea agreement but for his counsel’s

alleged advice. See Hill, 474 U.S. at 60 (finding it unnecessary to determine

whether counsel’s advice was ineffective assistance of counsel because the

petitioner failed to allege that he would have pled not guilty and went to trial).

      In light of the safeguards utilized to ensure the defendant had an accurate

understanding of the possible consequences of his plea and the defendant’s

admission that no one promised him a specific sentence, the court will deny his

motion as to ground three.




                                          7
   IV.     Calculation of Sentencing Guidelines

         The fourth ground raised by the defendant in his § 2255 motion is that his

counsel was ineffective for failing “to object to how the final guidelines were

calculated.” (Doc. 199 at 8). However, the fourth ground really focuses on the

amount of money lost during the commission of the offense and its effect on the

defendant’s offense level used at sentencing. (Id.)

         In the plea agreement, the defendant and the government agreed that “the

loss attributable to the defendant for purposes of sentencing was more than

$400,000 but less than $1,000,000 . . . .” (Doc. 157 at 9). As a result, the

defendant received a fourteen-level increase in his offense level under the 2014

Federal Sentencing Guidelines (“Guidelines”), which were in effect at the time of

the defendant’s sentencing. U.S. SENTENCING GUIDELINES MANUAL (U.S.

SENTENCING COMM’N 2014).

         The defendant claims he was unaware that the amount of money lost could

have been litigated, and, as such, because the amount of money had such a

large impact on the calculation of his offense level that his due process rights

were violated. Also, the defendant notes that he would have received a lower

increase in offense level under the 2015 Federal Sentencing Guidelines for the

same amount of money lost. We are unconvinced.




                                           8
      “When a convicted defendant complains of the ineffectiveness of counsel’s

assistance, the defendant must show that counsel’s representation fell below an

objective standard of reasonableness.” Strickland v. Washington, 466 U.S. at

687-88. Also, “any deficiencies in counsel’s performance must be prejudicial to

the defense in order to constitute ineffective assistance under the Constitution.”

Id. at 692.

      Here, the defendant has failed to establish that failure by his counsel to

inform him that he could litigate the amount of money lost was unreasonable.

Under the Guidelines, the defendant would have to establish that the amount lost

was under $400,000 for it to affect his offense level. The defendant has failed to

offer any facts lending support to the notion that the amount of money lost was

less than $400,000; therefore, even if we assume that his counsel’s conduct was

unreasonable, the defendant failed to demonstrate any resulting prejudice.

      Next, the defendant argues that he would have received a lower increase in

his offense level under the 2015 Federal Sentencing Guidelines based on the

same amount of money lost. The 2015 Federal Sentencing Guidelines were not

in effect until November 1, 2015, after the defendant was sentenced. U.S.

SENTENCING GUIDELINES MANUAL (U.S. SENTENCING COMM’N 2015). Under 18

U.S.C. § 3553(a)(4)(A)(ii), “[t]he court, in determining the particular sentence to

be imposed, shall consider . . . the kinds of sentence and the sentencing range

                                          9
established for the applicable category of offense committed by the applicable

category of defendant as set forth in the guidelines . . . that . . . are in effect on

the date the defendant is sentenced . . . .” (emphasis added).

         Considering the defendant failed to demonstrate unreasonable action by

his counsel that resulted in prejudice to him, and the correct sentencing

guidelines were utilized to calculate the defendant’s offense level used at his

sentencing, we will deny the defendant’s motion as to ground four.

   V.      Downward Departure

         The fifth ground raised by the defendant in his § 2255 motion is that his

counsel was ineffective for failing “to argue for a downward departure or variance

based on [the defendant’s] immigration status.” (Doc. 199 at 13). However, at

the defendant’s sentencing, his counsel did, in fact, ask the court to consider

varying below the sentencing guideline range because of the likelihood of the

defendant’s deportation. (Doc. 192 at 14). Therefore, the defendant’s motion as

to ground five will be denied.

   VI.     Overt Acts

         The sixth ground raised by the defendant in his § 2255 motion is that his

counsel was ineffective for failing “to investigate [the defendant’s] relevant

conduct for the overt acts.” (Doc. 199 at 13). It is difficult to surmise what “overt

acts” the defendant is mentioning. The only conceivable reason that the

                                           10
defendant would mention “overt acts” sounds in a misunderstanding of the

conspiracy charge—to which he pled guilty.

     The defendant pled guilty to, among other things, the charge of conspiracy

to defraud the government with respect to claims, which is codified at 18 U.S.C. §

286. This type of conspiracy charge does not require the performance of an

overt act in furtherance of the conspiracy. See United States v. Lanier, 920 F.2d

887, 892 (11th Cir. 1991) (explaining that a conspiracy claim under 18 U.S.C. §

286 does not require the government to establish the element of an overt act)

(emphasis added). Rather, it is the charge of conspiracy to commit an offense

against the United States, codified under 18 U.S.C. § 371 that requires proof of

an overt act. Id. (explaining that a conspiracy claim under 18 U.S.C. § 371

requires the government to establish the element of an overt act) (emphasis

added).

     Considering the conspiracy charge that the defendant pled guilty to does

not require the commission of an overt act in furtherance of the conspiracy, and

the defendant has failed to provide any facts or argument furthering his position,

the court will deny the defendant’s motion as to ground six.




                                        11
CONCLUSION

      Based on the preceding, the defendant’s motion to vacate his sentence

under 28 U.S.C. § 2255 (Doc. 199) shall be denied. The court declines to issue a

certificate of appealability. An appropriate order shall issue.




                                                 BY THE COURT:


Date: November 12, 2019                          s/ James M. Munley______
                                                 JUDGE JAMES M. MUNLEY
                                                 United States District Court




                                         12
